PER CURIAM.
Appellants entered their appearance in this proceeding in the court below for the sole purpose of moving to dismiss the voluntary petition for a reorganization of the debtor under section 77B of the Bankruptcy Act (11 U.S.C.A. § 207), but were not made parties to the proceeding by intervention. They have no right,- therefore, *996of appeal from the order denying their motion. Section 77B, subsection (c) (11) (11 U.S.C.A. § 207 (c); In re Milwaukee & Sawyer Bldg. Corp., 79 F.(2d) 478 (7 C.C.A.); In re 211 East Delaware Place Building Corporation, 15 F.Supp. 947.
Wherefore it is ordered that the appeal be dismissed.